Citation Nr: 0024248	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-03 872A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 20, 1979, 
for a 100 percent schedular rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans








FINDINGS OF FACT

1.  The veteran served on active duty from June 1976 to 
October 1978.

2.  On August 18, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

In a letter dated in July 2000 and received at the Board on 
August 18, 2000, the veteran stated that he wished to cancel 
his appeal and that no further action need be taken with 
respect to his case.  The appellant has thus withdrawn the 
above appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.


ORDER

The appeal is dismissed.




		
SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


